DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/09/2021 has been entered.

Status of Claims
In the documents filed on 06/16/2021: 
Claim(s) 1, 11-14, and 25 (and by extension its/their dependents) have been amended. 
Claim(s) 10, 15, 17, and 20-21 has/have been canceled. 
Claim(s) 1-9, 11-14, 16, 18-19, 22-25 /are pending in this application.
Claim(s) 1-9, 11-14, 16, 18-19, 22-25 have been rejected below.

Claim Form and Arrangements
MPEP section 608.01(n)(IV) recites:
“A series of singular dependent claims is permissible in which a dependent claim refers to a preceding claim which, in turn, refers to another preceding claim. A claim which depends from a dependent claim should not be separated therefrom by any claim which does not also depend from said "dependent claim." It should be kept in mind that a dependent claim may refer back to any preceding independent claim. These are the only restrictions with respect to 

For example, claim 12 depends on claim 4 and comes after claim(s) 6 which depends on claim 1 (claim 12 should come before claim(s) 6 because of its dependency on claim 4 (claim 12 should come immediately after claim 4).
As noted above, Applicant is advised to follow the order of dependencies for claims and not separate claims that depend from a preceding claim.

Response to Arguments
Applicant’s arguments filed on 06/16/2021 have been considered but are moot because the grounds of rejection in the current action does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged the arguments currently presented by applicant.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



s 1-6, 11, 14, 16, 18-19, and 24-25 rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto (US 2013/0027052) in view of Lieberman (US 2015/0100658).

With respect to claim 1 Matsumoto teaches a bicycle electric component setting system comprising: 
a master unit (Matsumoto Fig. 1 element 50 ¶[54-55]) configured to be connected to a bicycle, 
a plurality of slave bicycle electric components (Matsumoto Fig. 1 element 10r, 10f, 16r, 16f ¶[46-47]) configured to be mounted to the bicycle, the plurality of slave bicycle electric components includes any one of the electrically operated front derailleur, the electrically operated rear derailleur, the electrically adjustable front suspension, the electrically adjustable rear suspension, the electrically operated seatpost and the bicycle electric control device that is configured to operate the front derailleur and the rear derailleur (Matsumoto Fig. 1 element 10r, 10f, 16r, 16f ¶[46-47] note: front and rear derailleur and device that is configured to operate the front derailleur and the rear derailleur), 
the master unit being configured to select one of the slave bicycle electric components of the plurality of slave bicycle electric components to receive update information (Matsumoto Fig. 21 ¶[61, 92] at least first option), the master unit being configured to select another one of the plurality of slave bicycle electric components to receive update information (Matsumoto Fig. 21 ¶[61, 92] at least 2nd option), the master unit being configured to update the one and the another one of the slave bicycle electric components that have been selected for updating 
the update information being software update for updating a setting of one or more of the master unit and any one or more of the plurality of slave bicycle electric components (Matsumoto Fig. 21 ¶[61, 92]), 
Although Matsumoto does teach a master unit configured to be connected to a bicycle, (Matsumoto Fig. 1 element 50 ¶[54-55]), the master unit is described as being a personal PC and therefore would not be considered to be “mounted” to a bicycle
Lieberman teaches a system of master and slave components for a vehicle (bicycle) (Abstract, ¶[2-3]) wherein the master unit is configured to be mounted to a vehicle (bicycle) (Lieberman Fig. 1, Fig. 12 “master unit” ¶[25]), the master unit being configured to update slave components (Lieberman Fig. 1, Fig. 12 “slave peripheral device” ¶[25]). 
It is noted that although the examples provided by Lieberman are not explicitly drawn to a “bicycle” it will be understood that Lieberman’s Master-Slave system is drawn to a vehicle with a plurality of subsystems and that a bicycle falls under the category of a vehicle. One of ordinary skill in the art would recognize that Lieberman teachings would encompass bicycles and subsystems specific to bicycles in addition to the explicitly recited examples (note: the list of subsystem examples in Lieberman ¶[2] is open and non-limiting).

Matsumoto does not clearly teach:
the master unit being able to update the one and the another one of the slave bicycle electric components that have been selected for updating while the master unit is disconnected from the external terminal device.

Although Lieberman does teach that the master unit is able to update the slave unit (Lieberman ¶[106]) it is not explicitly addressed whether or not the master unit can update the slave units while the master unit is disconnected from the external terminal device. However this feature would be obvious in view of the teachings of Lieberman. Specifically Lieberman ¶[106] recites the following:
[0106] In various embodiments a master unit application also manages the updating and installation of software on the slave/interface unit. Periodic updates and new operating system 

Lieberman ¶[106] teaches an embodiment wherein the master unit first downloads updates to the system and then afterwards, the slave units are updated by the master unit. One of ordinary skill in the art would understand that once the update information was downloaded to the master unit, a connection between the master unit and the external terminal device would no longer be necessary (the master unit has all the necessary data) and that the updating of the slave units could occur without this connection. Therefore it would be obvious to one of ordinary skill in the art to further modify Matsumoto in view of Lieberman such that the master unit is able to update the one and the another one of the slave bicycle electric components that have been selected for updating while the master unit is disconnected from the external terminal device since there is no teaching in Lieberman which would teach away from this and it would yield the benefit of making the system more portable and thus more convenient.
Lastly, with respect to the limitation of:
the master unit includes any one of an electrically operated front derailleur, an electrically operated rear derailleur, an electrically adjustable front suspension, an electrically adjustable rear suspension, an electrically operated seatpost and a bicycle electric control device that is configured to operate the front derailleur and the rear derailleur; 

Although Matsumoto does teach a master unit (Matsumoto Fig. 1 element 50 ¶[54-55]) and teaches several of the cited subsystems (Matsumoto Fig. 1 element 10r, 10f, 16r, 16f ¶[46-47] note: front and rear derailleur and device that is configured to operate the front derailleur and the rear derailleur), Matsumoto does not clearly teach wherein the master unit is itself controlling any of the subsystems .

The teachings of Matsumoto in view of Lieberman render the limitation in question obvious. More specifically, Lieberman teaches that the master unit can itself be a controller for the subsystems on a vehicle. Matsumoto teaches that the set of derailleur subsystems claimed by applicant are all known in the art. One of ordinary skill in the art would recognize that it would be obvious that the teachings of Lieberman wherein a master unit is acting as the controller for the subsystems on a vehicle would be equally applicable to other known subsystems (such as the derailleur subsystems taught by Matsumoto). Therefore it would be obvious to one of ordinary skill in the art to further modify the teachings of Matsumoto such that the master unit includes any one of an electrically operated front derailleur, an electrically operated rear derailleur, and a bicycle electric control device that is configured to operate the front derailleur and the rear derailleur because Lieberman recognizes that a master unit controlling a subsystem allows for less expensive processors/memories to be used (See Lieberman ¶[99]) whereas Matsumoto teaches that claimed derailleur subsystems are all well known in the art.

With respect to claim 14 Matsumoto teaches a bicycle electric component setting system comprising: 
a master bicycle electric component (Matsumoto Fig. 1 element 50 ¶[54-55]) configured to be connected to a bicycle, 

the of slave bicycle electric components includes any one of the other of the electrically operated front derailleur, the electrically operated rear derailleur, the electrically adjustable front suspension, the electrically adjustable rear suspension, the electrically operated seatpost and the bicycle electric control device that is configured to operate the front derailleur and the rear derailleur (Matsumoto Fig. 1 element 10r, 10f, 16r, 16f ¶[46-47] note: front and rear derailleur and device that is configured to operate the front derailleur and the rear derailleur), 
the master bicycle component being configured to select one of the slave bicycle electric components of the plurality of slave bicycle electric components to receive update information (Matsumoto Fig. 21 ¶[61, 92] at least first option), the master unit being configured to select another one of the plurality of slave bicycle electric components to receive update information (Matsumoto Fig. 21 ¶[61, 92] at least 2nd option), the master unit being configured to update the one and the another one of the slave bicycle electric components that have been selected for updating (Matsumoto Fig. 21 ¶[61, 92]), the one and the another one of the slave bicycle electric components being configured to receive the update information from the master unit and having storage to store the update information (Matsumoto ¶[46]) such that an actuator of the one and the another one of the slave bicycle components are operated in accordance with the update information that was stored (Matsumoto Fig. 21 ¶[46, 61, 92]), 

Although Matsumoto does teach a master unit configured to be connected to a bicycle, (Matsumoto Fig. 1 element 50 ¶[54-55]), the master unit is described as being a personal PC and therefore would not be considered to be “mounted” to a bicycle
Lieberman teaches a system of master and slave components for a vehicle (bicycle) (Abstract, ¶[2-3]) wherein the master unit is configured to be mounted to a vehicle (bicycle) (Lieberman Fig. 1, Fig. 12 “master unit” ¶[25]), the master unit being configured to update slave components (Lieberman Fig. 1, Fig. 12 “slave peripheral device” ¶[25]). 
It is noted that although the examples provided by Lieberman are not explicitly drawn to a “bicycle” it will be understood that Lieberman’s Master-Slave system is drawn to a vehicle with a plurality of subsystems and that a bicycle falls under the category of a vehicle. One of ordinary skill in the art would recognize that Lieberman teachings would encompass bicycles and subsystems specific to bicycles in addition to the explicitly recited examples (note: the list of subsystem examples in Lieberman ¶[2] is open and non-limiting).
Thus as shown above Matsumoto teaches a base invention of a master-slave system for a bicycle and Lieberman teaches a master-slave system for a vehicle (bicycle) wherein the master unit is mounted to the vehicle (bicycle). These two references are analogous to one another because both systems are drawn to master-slave systems for vehicles. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device taught by Matsumoto to apply the teachings of Lieberman because the 
Matsumoto does not clearly teach:
the master bicycle electric component being able to update the slave bicycle electric component and the another slave bicycle electric component while the master bicycle electric component is disconnected from the external terminal device.

Although Lieberman does teach that the master unit is able to update the slave unit (Lieberman ¶[106]) it is not explicitly addressed whether or not the master unit can update the slave units while the master unit is disconnected from the external terminal device. However this feature would be obvious in view of the teachings of Lieberman. Specifically Lieberman ¶[106] recites the following:
[0106] In various embodiments a master unit application also manages the updating and installation of software on the slave/interface unit. Periodic updates and new operating system and application program versions may be downloaded by and to the master unit and then installed on the slave/interface device.

Lieberman ¶[106] teaches an embodiment wherein the master unit first downloads updates to the system and then afterwards, the slave units are updated by the master unit. One of ordinary skill in the art would understand that once the update information was downloaded to the master unit, a connection between the master unit and the external terminal device would no longer be necessary (the master unit has all the necessary data) and that the updating 
Lastly, with respect to the limitation of:
the master unit includes any one of an electrically operated front derailleur, an electrically operated rear derailleur, an electrically adjustable front suspension, an electrically adjustable rear suspension, an electrically operated seatpost and a bicycle electric control device that is configured to operate the front derailleur and the rear derailleur

Although Matsumoto does teach a master unit (Matsumoto Fig. 1 element 50 ¶[54-55]) and teaches several of the cited subsystems (Matsumoto Fig. 1 element 10r, 10f, 16r, 16f ¶[46-47] note: front and rear derailleur and device that is configured to operate the front derailleur and the rear derailleur), Matsumoto does not clearly teach wherein the master unit is itself controlling any of the subsystems .
Lieberman teaches wherein a master unit can directly control subsystems on a vehicle (Lieberman ¶[2, 99] see ¶[99] especially wherein it is disclosed that the slave devices stop using their processors and memory and instead allow the master controller to have control). 
The teachings of Matsumoto in view of Lieberman render the limitation in question obvious. More specifically, Lieberman teaches that the master unit can itself be a controller for the subsystems on a vehicle. Matsumoto teaches that the set of derailleur subsystems claimed by applicant are all known in the art. One of ordinary skill in the art would recognize that it 

With respect to claim 2, Matsumoto as modified above teaches a bicycle electric component setting system wherein the master unit is configured to wirelessly receive the update information from the external terminal device (Lieberman ¶[22-25]). 

With respect to claim 3, Matsumoto as modified above teaches a bicycle electric component setting system wherein the slave bicycle electric components are configured to wirelessly receive the update information from the master unit (Lieberman ¶[22-25]).

With respect to claim 4, Matsumoto as modified above teaches a bicycle electric component setting system wherein the master unit includes a master bicycle electric component that is configured to receive the update information from the external terminal 

With respect to claim 5, Matsumoto as modified above teaches a bicycle electric component setting system wherein the master bicycle electric component includes at least one of a program and data that is updated in response to receiving the update information from the external terminal device (Matsumoto Fig. 21 ¶[61, 92], Lieberman ¶[22-25, 106]).

With respect to claim 6, Matsumoto as modified above teaches a bicycle electric component setting system wherein the master unit is configured to wirelessly transmit the update information to at least one of the slave bicycle electric components after the external terminal device is electrically and wirelessly disconnected from the master unit (Lieberman ¶[106] see claim 1 for full analysis).

With respect to claim 11, Matsumoto as modified above teaches a bicycle electric component setting system wherein the master unit  is any one of the electrically operated front derailleur and the electrically operated rear derailleur, and one of the slave bicycle electric components is the electric control device (Matsumoto Fig. 1 element 10r, 10f, 16r, 16f ¶[46-47], Lieberman ¶[2, 99] note: full analysis of using the master unit to control a known subsystem provided in claim 1).  



With respect to claim 19, Matsumoto as modified above teaches a bicycle electric component setting system, wherein the update information is software update for updating program stored in one or more of a storage device of the master unit and storage devices of the plurality of the slave bicycle components (Matsumoto ¶[46]).

With respect to claim 24 Matsumoto as modified above teaches wherein the master unit is actuated in accordance with update information received by the external terminal device (Matsumoto Fig. 21 ¶[61, 92], Lieberman ¶[22-25, 106]) .

With respect to claim 25 Matsumoto as modified above teaches a bicycle electric component setting system wherein the master unit is actuated in accordance with update information received by the external terminal device (Matsumoto Fig. 21 ¶[61, 92], Lieberman ¶[22-25, 106]) .

Claims 7-9 rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto (US 2013/0027052) in view of Lieberman (US 2015/0100658) and further in view of Houchin-Miller (US 2013/0096762).


Matsumoto as modified above is silent to wherein the one of the slave bicycle electric components having an idle condition and a non-idle condition, the master unit being in wireless communication with the one of the slave bicycle electric components when in the non-idle condition, the one of the slave bicycle components having no wireless communication with both of the master unit and the other of the slave bicycle electric components when in the idle condition.
Houchin-Miller teaches a bicycle electric component setting system (Houchin-Miller ¶[24]) wherein the one of the slave bicycle electric components having an idle condition and a non-idle condition, the master unit being in communication with the one of the slave bicycle electric components when in the non-idle condition (Houchin-Miller Fig. 4-7, 11), the one of the slave bicycle components having no communication with both of the master unit and the other of the slave bicycle electric components when in the idle condition (Houchin-Miller Fig. 4-7, 11, ¶[43-47, 52-53]).
Thus as shown above Matsumoto teaches a base invention of a master-slave system for a bicycle and Houchin-Miller teaches a master-slave system for a vehicle wherein the slave systems can enter an idle state when they are not in use. These two references are analogous to one another because they are both drawn to master-slave systems for vehicles. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to 

With respect to claim 8 Matsumoto as modified above teaches a bicycle electric component setting system wherein the master unit is configured to wirelessly transmit the update information to one of the slave bicycle electric components while the master unit does not transmit wireless communication to the other of the slave bicycle electric components (Matsumoto Fig. 21 ¶[61, 92], Lieberman ¶[22-25, 106], Houchin-Miller Fig. 4-7, 11, ¶[43-47, 52-53]). It will be appreciated that the master taught by Matsumoto as modified above inherently will communicate with the necessary number of slave units for a given situation and will encounter situations where it will communicate with one slave unit while not communicating with another. 

With respect to claim 9 Matsumoto as modified above teaches a bicycle electric component setting system, wherein the master unit is configured to wirelessly transmit the update information to the one of the slave bicycle electric components that have been selected .

Claims 12-13 rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto (US 2013/0027052) in view of Lieberman (US 2015/0100658) and further in view of Butora (US 2015/0197308).

With respect to claim 12, Matsumoto as modified above dose not teach a bicycle electric component setting system wherein the master bicycle electric component and the slave bicycle electric components at least include the front suspension, the rear suspension and a bicycle electric suspension control device that is configured to operate the front suspension and the rear suspension.  
Butora teaches a bicycle slave electric component setting system which includes an electrically adjustable front suspension (Butora Abstract, Fig.1 ¶[8-10]) an electrically adjustable rear suspension (Butora Abstract, Fig.1 ¶[8-10]) and a bicycle electric suspension control device that is configured to operate the front suspension and the rear suspension (Butora Fig.1 ¶[8-10]).

Thus as shown above Matsumoto teaches a base invention of a master unit mounted on a bicycle that can update slave units and Butora teaches wherein a slave unit on a bicycle includes a suspension system than can be updated. These two references are analogous to one another because both references are drawn to updating components on a bicycle. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device taught by Matsumoto to apply the teachings of Butora because the teaching of wherein a slave unit on a bicycle includes a suspension system than can be updated taught by Butora was recognized as part of the ordinary capabilities of one skilled in the art and one of ordinary skill in the art would have been capable of applying these teachings to the known device of a master unit mounted on a bicycle that can update slave units taught by Matsumoto to yield the advantage of working with a vehicle suspension system which makes the ride smoother and therefore more comfortable and the results would have been predictable to one of ordinary skill in the art.

With respect to claim 13, Matsumoto as modified above teaches a bicycle electric component setting system wherein the master bicycle electric component is any one of the front suspension and the rear suspension and one of the slave bicycle electric components is the suspension control device (Lieberman ¶[22-25, 106], Butora Fig.1 ¶[8-10] note: full analysis of .


Claims 22 and 23 rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto (US 2013/0027052) in view of Lieberman (US 2015/0100658) and further in view of Lee (US 2006/0179153).

With respect to claims 22 and 23, Matsumoto as modified above does not teach a bicycle electric component setting system, wherein the update information that is stored in the storage is split into a plurality of prescribed segments that are transmitted at prescribed intervals with predetermined non- transmitting periods there between.
The examiner notes that applicant’ goal in doing this is to make it easier to transmit data that would otherwise be too large for a single transmission (See instant application ¶[86]). This is a common technique in the art of computing for transmitting data that is too large known as “splitting” and would be obvious to one of ordinary skill in the art. 
However, for the sake of completeness, applicant has been provided with Lee (US 2006/0179153) which is a reference that more specifically describes the process of splitting data.
Lee teaches a process wherein information that is stored in the storage is split into a plurality of prescribed segments that are transmitted at prescribed intervals with predetermined non- transmitting periods there between (Lee ¶[1, 30-35, 39]).

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Niranjan (2008/0267147), ¶[44]: teaches a system of master and slave units that can update their status’s based on detecting the connection or disconnection of other units. 
Quiroz (US 2006/0221856) ¶[32]: teaches a system of master and slave units that keeps track and updates based on detecting connections and disconnections 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN S FEI whose telephone number is (571)270-7767.  The examiner can normally be reached on 9-5 Monday-Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on (571) 272-4190.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. S. F./
Examiner, Art Unit 3665
/CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665